NUMBER 13-11-00092-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE LEOPOLDO LEAL
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Perkes
Per Curiam
Memorandum Opinion[1]
Relator, Leopoldo Leal, pro se, filed a petition for writ of
mandamus in the above cause on February 3, 2011, seeking to compel the trial
court to enter judgment in Leal’s favor in the underlying cause of action.[2]
 The Court, having examined and fully considered the petition for writ of
mandamus, is of the opinion that relator has not shown himself entitled to the
relief sought.  Accordingly, the petition for writ of mandamus is denied.  See
Tex. R. App. P. 52.8(a). 
                                                                                                            PER
CURIAM
Memorandum
Opinion delivered and filed
this 9th
day of March, 2011. 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
 


[2] The appeal of the judgment at issue
herein is currently pending in this Court in appellate cause number
13-10-00377-CV, Leopoldo Leal v. King Ranch, Inc. and Other Unknown Persons.